Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-15-00414-CV

                                     Jose (Joe) HINOJOSA,
                                            Appellant

                                                v.

FIREFIGHTERS AND POLICE OFFICERS’ CIVIL SERVICE COMMISSION OF THE
     CITY OF LAREDO, TEXAS; Irma Mireles, Vidal Cantu Jr., and Jesus Torres,
                               Appellees

                  From the 341st Judicial District Court, Webb County, Texas
                            Trial Court No. 2014-CVZ-000338-D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding

     BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

        We order that appellees, Firefighters and Police Officers’ Civil Service Commission of the
City of Laredo, Texas, Irma Mireles, Vidal Cantu Jr., and Jesus Torres, recover their costs of this
appeal, if any, from appellant Jose (Joe) Hinojosa.

       SIGNED October 7, 2015.


                                                 _________________________________
                                                 Marialyn Barnard, Justice